OPINION OF THE COURT
MANUEL MENENDEZ, JR., Circuit Judge.
The Defendant-Appellant, Thelmo Johnson (hereafter the Defendant) was charged with shoplifting petit theft. His case was scheduled for trial January 20, 1987 on a non-jury trial docket. On the date of trial the Appellee, State of Florida (hereafter the State) was ready for trial and had all of its subpoenaed witnesses present. Prior to the *134commencement of trial, the Defendant requested a trial by jury. The defendant had not previously waived, either orally or in writing, his right to a jury trial, see Rule 3.260, Fla. Rules of Grim. Proc. The trial court denied defendant’s request, and the case proceeded to non-jury trial. The defendant was found guilty and was sentenced to a one year term in the county jail.
On appeal the Defendant argues that the trial court erred in denying his requested trial by jury. The State concedes that the defendant was entitled to a jury trial.
This court concurs, the Defendant was entitled to trial by jury. Pino v. State, 492 So.2d 811 (Fla. 3d DCA 1986); Rule 3.251, Fla. Rules of Crim Proc.. Accordingly, the judgment of the County Court is REVERSED and the cause is REMANDED for new trial.
DECIDED at, Tampa, Hillsborough County, Florida this 5th day of November, 1987.